0G
es

Case 4:19-cv-O00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 1 of 14

FILED

UNITED STATES DISTRICT COURT
een DISTRICT OF OKLAHOMA

iio, n2afelo (stl, tun 3

Plaintiff/Petitioner

VS.

 

Defendant(s)/Respondent(s)

DEC 0 5 2019

Mark C. McCarit, Clerk
U.S. DISTRICT COURT

19CV 660CVE - FHM

Case Number:
(To be supplied by Court Clerk)

 

APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES AND AFFIDAVIT

Ke, 4 of, ch, Oo (> belt loifex 472,

 

 

 

 

V |petitioner/plaintiff/movant | other

 

 

 

 

declare that I am the (check appropriate box)

in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
under 28 USC §1915 I declare that I am unable to pay the costs of these proceedings and that I am entitled to the

relief sought in the complaint/petition/motion.

In support of this application, | answer the following ey under penalty of perjury:

 

 

 

1. Are you currently incarcerated? Vv [Yes

 

If “Yes,” state the place of your incarceration.

(If “No,” go to Part 2)

KP Tales OK:

Are you employed at the institution? Ne Do you receive any payment from the institution? NO

Attach a ledger sheet from the institution(s) of your incarceration showing at least the past six months’

transactions.

 

 

 

2. Are you currently employed? Yes

 

[ve

 

a. Ifthe answer is “Yes,” state the amount of your take-home salary or wages and pay period and give the

name and address of your employer.

b. If the answer is “No,” state the date of your last employment, the amount of your take-hom
wages and pay period and the name and address of your last employer.

3. Inthe past 12 twelve months have you received any money from any of the following sources?

Rent payments, interest or dividends

Gifts or inheritances
Any other sources

menage

Business, profession or other self-employment [| Yes No

Pensions, annuities or life insurance payments
Disability or workers compensation payments

No Eny
O/MI

Sign
wn
e
o>
S

S

|

e o mm

ss

Yes No “ 5 \
Yes No |

Yes No _ E

Yes No a © 6

Yes No S "| |

If the answer to any of the above is “Yes,” describe, on the following page, each source of money and state
the amount received and what you expect you will continue to receive.

Motion to Proceed IFP

l AQ-240 Modified (04/06)
Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 2 of 14

 

 

 

 

4. Do you have any cash or checking or savings accounts? Yes V INo

 

 

 

 

If “Yes,” state the total amount. [Vv / A

 

Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any

other .
thing of value? | lYes No

If “Yes,” describe the property and state its value.

 

6. List the persons who are dependent on you for support, state your relationship to each person and indicate
how much you contribute to their support.

I declare under penalty of perjury that the above information Is true and correct.

/- 2.6 -Lol9 Ke

‘ Date Signature of App)icant

NOTICE TO PRISONER: In addition to the foregoing statement of all assets, a prisoner seeking to proceed
without prepayment of fees shall submit the attached “Statement of Institutional Accounts,” completed and signed
by an appropriate institutional officer. A prisoner is also required to attach a ledger sheet for each institutional
account showing all receipts, expenditures, and balances for the last 6-month period.

Motion to Proceed IFP 2 AO-240 Modified (04/06)
Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 3 of 14

STATEMENT OF INSTITUTIONAL ACCOUNTS

oO s le
I hereby state that on Wn day of NoverdE , 20 | q this prisoner had $ 4 O. Z
in his/her draw account and $  .0e in his/her savings account.

A ledger sheet for this prisoner’s trust account (or institutional equivalent) for the preceding six month
period, or for the entire period of confinement if less than six months, is attached.

es |i4 Vat LA PL

Date Authorfzed Prison Official

“Daya TE Fee cowd T= Sypris o0—

 

Title

Motion to Proceed IFP 3 AO-240 Modified (04/06)
   

Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 4

 

 

 

 

 

 

 

yo
0
wv 4
vs
jv a : . . : A
a2 Simple Resident Transaction Details on
Transactions From 4/19/2019 12:00 AM to 11/25/2019 11:59 PM
Checking
1262024 : CABELLO ACUNA, REINALDO
ICE JQH2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance

1373021 11/12/2019 BillPay PAYMENT FOR TRANS 1373020 -$6.84 $0.26
1373020 11/12/2019 Bill $6.84 $6.84 Commissary : COMMISSARY 11/12/2019 REF:3460 $7.10
1354457 11/5/2019 BillPay PAYMENT FOR TRANS 1354456 -$10.42 $7.10
1354456 11/5/2019 Bill $10.42 $10.42 Commissary : COMMISSARY 11/5/2019 REF:3399 $17.52
1346164 11/1/2019 CredPay PAYMENT FOR TRANS 1346163 $17.00 $17.52
1346163 11/1/2019 Credit $17.00 $17.00 CSG Kiosk Deposits : Regent Customer Care $0.52
1334134 10/28/2019 BillPay PAYMENT FOR TRANS 1334133 -$0.99 $0.52
1334133 10/28/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $1.51
1332862 10/27/2019 BillPay PAYMENT FOR TRANS 1332861 -$0.99 $1.51
1332861 10/27/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $2.50
1332284 10/27/2019 ‘BillPay PAYMENT FOR TRANS 1332283 -$0.99 $2.50
1332283 10/27/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $3.49
1330939 10/26/2019 BillPay PAYMENT FOR TRANS 1330938 -$0.99 $3.49
1330938 10/26/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $4.48
1330691 10/26/2019 _— BillPay PAYMENT FOR TRANS 1330690 -$6.00 $4.48
Printed 11/25/2019 Tulsa County Jail Page 1 of 11
Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 5 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

 

ICE JQH2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance
1330690 10/26/2019 Bill $6.00 $6.00 Phone Debit Time : Phone time ordered through the Phone $10.48
System
1328103 10/25/2019 _—i«BillPay PAYMENT FOR TRANS 1328102 -$5.75 $10.48
1328102 10/25/2019 Bill $5.75 $5.75 Commissary : COMMISSARY 10/25/2019 REF:3330 $16.23
1296420 10/22/2019 BillPay PAYMENT FOR TRANS 1296419 -$0.99 $16.23
1296419 40/22/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $17.22
1291494 10/21/2019 BillPay PAYMENT FOR TRANS 1291493 -$0.99 $17.22
1291493 10/21/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $18.21
1284965 10/18/2019 ‘BillPay PAYMENT FOR TRANS 1284964 -$12.10 $18.21
1284964 10/18/2019 Bill $12.10 $12.10 Commissary : COMMISSARY 10/18/2019 REF:3281 $30.31
1260063 10/8/2019 BillPay PAYMENT FOR TRANS 1260062 -$0.99 $30.31
1260062 10/8/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $31.30
1258750 10/8/2019 _—_— BillPay PAYMENT FOR TRANS 1258749 -$6.24 $31.30
1258749 10/8/2019 Bill $6.24 $6.24 Commissary : COMMISSARY 10/8/2019 REF:3197 $37.54
1256382 10/7/2019 BillPay PAYMENT FOR TRANS 1256381 -$0.99 $37.54
1256381 10/7/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $38.53
1255517 10/7/2019 CredPay PAYMENT FOR TRANS 1255516 $37.00 $38.53
1255516 10/7/2019 Credit $37.00 $37.00 CSG Kiosk Deposits : Regent Customer Care $1.53
1235732 9/30/2019 BillPay PAYMENT FOR TRANS 1235731 -$6.00 $1.53
1235731 9/30/2019 Bill $6.00 $6.00 Phone Debit Time : Phone time ordered through the Phone $7.53
System
Printed 11/25/2019 Tulsa County Jail Page 2 of 11
Case 4:19-cv-O0660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 6 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

 

ICE JQ9H2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount — Collect Balance

1233179 9/29/2019 BillPay PAYMENT FOR TRANS 1233178 -$0.99 $7.53
1233178 9/29/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $8.52
1231078 9/28/2019 BillPay PAYMENT FOR TRANS 1231077 -$0.99 $8.52
1231077 9/28/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $9.51
1210404 9/20/2019 BillPay PAYMENT FOR TRANS 1210403 -$0.99 $9.51
1210403 9/20/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $10.50
1209114 9/20/2019 BillPay PAYMENT FOR TRANS 1209113 -$9.39 $10.50
4209113 9/20/2019 Bill $9.39 $9.39 Commissary : COMMISSARY 9/20/2019 REF:3057 $19.89
1202054 9/17/2019 BillPay PAYMENT FOR TRANS 1202053 -$0.99 $19.89
1202053 9/17/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $20.88
1201326 9/17/2019 BillPay PAYMENT FOR TRANS 1201325 -$0.99 $20.88
1201325 9/17/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $21.87
1200335 9/17/2019 BillPay PAYMENT FOR TRANS 1200334 -$11.01 $21.87
1200334 9/17/2019 Bill $11.01 $11.01 Commissary : COMMISSARY 9/17/2019 REF:3031 $32.88
1197880 9/16/2019 __— BillPay PAYMENT FOR TRANS 1197879 -$0.99 $32.88
1197879 9/16/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $33.87
1191811 9/13/2019 BillPay PAYMENT FOR TRANS 1191810 -$0.99 $33.87
1191810 9/13/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $34.86
1190692 9/13/2019 CredPay PAYMENT FOR TRANS 1190691 $17.00 $34.86
1190691 9/13/2019 Credit $17.00 $17.00 CSG Kiosk Deposits : Regent Customer Care $17.86
Printed 11/25/2019 Tulsa County Jail Page 3 of 11
Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 7 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

 

ICE J9QH2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance
1190688 9/13/2019 CredPay PAYMENT FOR TRANS 1190687 $17.00 $17.86
1190687 9/13/2019 Credit $17.00 $17.00 CSG Kiosk Deposits : Regent Customer Care $0.86
1121252 8/20/2019 BillPay PAYMENT FOR TRANS 1121251 -$17.48 $0.86
1121251 8/20/2019 Bill $17.48 $17.48 Commissary : COMMISSARY 8/20/2019 REF:2814 $18.34
1113844 8/17/2019 BillPay PAYMENT FOR TRANS 1113843 -$0.99 $18.34
1113843 8/17/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $19.33
1109415 8/16/2019 BillPay PAYMENT FOR TRANS 1109414 -$19.86 $19.33
1109414 8/16/2019 Bill $19.86 $19.86 Commissary : COMMISSARY 8/16/2019 REF:2778 $39.19
1100849 8/13/2019 BillPay PAYMENT FOR TRANS 1100848 -$50.47 $39.19
1100848 8/13/2019 Bill $50.47 $50.47 Commissary : COMMISSARY 8/13/2019 REF:2754 $89.66
1091386 8/9/2019 BillPay PAYMENT FOR TRANS 1091385 -$6.00 $89.66
1091385 8/9/2019 Bill $6.00 $6.00 Phone Debit Time : Phone time ordered through the Phone $95.66
System

1091186 8/9/2019 BillPay PAYMENT FOR TRANS 1091185 -$0.99 $95.66
1091185 8/9/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $96.65
1090943 8/9/2019 BillPay PAYMENT FOR TRANS 1090942 -$0.99 $96.65
1090942 8/9/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $97.64
1090497 8/9/2019  CredPay PAYMENT FOR TRANS 1090496 $97.00 $97.64
1090496 8/9/2019 Credit $97.00 $97.00 CSG Kiosk Deposits : Regent Customer Care $0.64
1078798 8/6/2019 BillPay PAYMENT FOR TRANS 1078797 -$1.19 $0.64
Printed 11/25/2019 Tulsa County Jail Page 4 of 11
Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 8 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

 

ICE J9H2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance

1078797 8/6/2019 Bill $1.19 $1.19 Commissary : COMMISSARY 8/6/2019 REF:2697 $1.83
1064929 8/2/2019 BillPay PAYMENT FOR TRANS 1064928 -$8.28 $1.83
1064928 8/2/2019 Bill $8.28 $8.28 Commissary : COMMISSARY 8/2/2019 REF:2665 $10.11
1044608 7/26/2019 BillPay PAYMENT FOR TRANS 1044607 -$10.42 $10.11
1044607 7/26/2019 Bill $10.42 $10.42 Commissary : COMMISSARY 7/26/2019 REF:2608 $20.53
1038976 7/24/2019 ‘BillPay PAYMENT FOR TRANS 1038975 -$0.99 $20.53
1038975 7/24/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $21.52
1038849 7/24/2019 BillPay PAYMENT FOR TRANS 1038848 -$0.99 $21.52
1038848 7/24/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $22.51
1035650 7/23/2019 BillPay PAYMENT FOR TRANS 1035649 -$22.90 $22.51
1035649 7/23/2019 Bill $22.90 $22.90 Commissary : COMMISSARY 7/23/2019 REF:2579 $45.41
1029627 7/21/2019 ‘BillPay PAYMENT FOR TRANS 1029626 -$0.99 $45.41
1029626 7/21/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $46.40
1029520 7/21/2019 BillPay PAYMENT FOR TRANS 1029519 -$0.99 $46.40
1029519 7/21/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $47.39
1027642 7/20/2019 ‘BillPay PAYMENT FOR TRANS 1027641 -$0.99 $47.39
1027641 7/20/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $48.38
1026084 7/19/2019 BillPay PAYMENT FOR TRANS 1026083 -$0.99 $48.38
1026083 7/19/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $49.37
1025923 7/19/2019 BillPay PAYMENT FOR TRANS 1025922 -$0.99 $49.37
Printed 11/25/2019 Tulsa County Jail Page 5 of 11
Case 4:19-cv-O00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 9 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

 

ICE J9H2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance
1025922 7/19/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $50.36
1025161 7/19/2019 CredPay PAYMENT FOR TRANS 1025160 $17.00 $50.36
1025160 7/19/2019 Credit $17.00 $17.00 CSG Kiosk Deposits : Regent Customer Care $33.36
1024976 7/19/2019 BillPay PAYMENT FOR TRANS 1024975 -$23.83 $33.36
1024975 7/19/2019 Bill $23.83 $23.83 Commissary : COMMISSARY 7/19/2019 REF:2549 $57.19
1021401 7/18/2019 ‘BillPay PAYMENT FOR TRANS 1021400 -$0.99 $57.19
1021400 7/18/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $58.18
1021208 7/18/2019 ‘BillPay PAYMENT FOR TRANS 1021207 -$0.99 $58.18
1021207 7/18/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $59.17
1020434 7/18/2019 CredPay PAYMENT FOR TRANS 1020433 $27.00 $59.17
1020433 7/18/2019 Credit $27.00 $27.00 CSG Kiosk Deposits : Regent Customer Care $32.17
1016597 7/16/2019 BillPay PAYMENT FOR TRANS 1016596 -$0.99 $32.17
1016596 7/16/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $33.16
1015083 7/16/2019 BillPay PAYMENT FOR TRANS 1015082 -$15.19 $33.16
1015082 7/16/2019 Bill $15.19 $15.19 Commissary : COMMISSARY 7/16/2019 REF:2521 $48.35
1012422 7/15/2019 BillPay PAYMENT FOR TRANS 1012421 -$0.99 $48.35
1012421 7/15/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $49.34
1007379 7/13/2019 BillPay PAYMENT FOR TRANS 1007378 -$0.99 $49.34
1007378 7/13/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $50.33
1005953 7/12/2019 BillPay PAYMENT FOR TRANS 1005952 -$0.99 $50.33
Printed 11/25/2019 Tulsa County Jail Page 6 of 11
1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

 

Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 10 of 14

ICE JI9H2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance
1005952 7/12/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $51.32
1005318 7/12/2019 BillPay PAYMENT FOR TRANS 1005317 -$0.99 $51.32
1005317 7/12/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $52.31
1003983 7/12/2019 BillPay PAYMENT FOR TRANS 1003982 -$15.73 $52.31
1003982 7/12/2019 Bill $15.73 $15.73 Commissary : COMMISSARY 7/12/2019 REF:2494 $68.04
1001592 7/11/2019 CredPay PAYMENT FOR TRANS 1001591 $50.00 $68.04
1001591 7/11/2019 Credit $50.00 $50.00 CSG Kiosk Deposits : Regent Customer Care $18.04
1000365 7/11/2019 BillPay PAYMENT FOR TRANS 1000364 -$0.99 $18.04
1000364 7/11/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $19.03
998575 7/10/2019 ‘BillPay PAYMENT FOR TRANS 998574 -$0.99 $19.03
998574 7/10/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $20.02
994506 7/9/2019 BillPay PAYMENT FOR TRANS 994505 -$8.79 $20.02
994505 7/9/2019 Bill $8.79 $8.79 Commissary : COMMISSARY 7/9/2019 REF:2468 $28.81
991141 7/8/2019 BillPay PAYMENT FOR TRANS 991140 -$0.99 $28.81
991140 7/8/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $29.80
986319 7/6/2019 BillPay PAYMENT FOR TRANS 986318 -$0.99 $29.80
986318 7/6/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $30.79
973395 7/2/2019 BillPay PAYMENT FOR TRANS 973394 -$0.99 $30.79
973394 7/2/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $31.78
972431 7/2/2019 BillPay PAYMENT FOR TRANS 972430 -$7.80 $31.78
Printed 11/25/2019 Tulsa County Jail Page 7 of 11
Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 11 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

 

ICE J9H2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance
972430 7/21/2019 Bill $7.80 $7.80 Commissary : COMMISSARY 7/2/2019 REF:2414 $39.58
969531 7/1/2019 BillPay PAYMENT FOR TRANS 969530 -$0.99 $39.58
969530 7/4/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $40.57
964203 6/29/2019 BillPay PAYMENT FOR TRANS 964202 -$0.99 $40.57
964202 6/29/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $41.56
960669 6/28/2019 BillPay PAYMENT FOR TRANS 960668 -$8.79 $41.56
960668 6/28/2019 Bill $8.79 $8.79 Commissary : COMMISSARY 6/28/2019 REF:2383 $50.35
953744 6/25/2019 BillPay PAYMENT FOR TRANS 953743 -$0.99 $50.35
953743 6/25/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $51.34
949451 6/24/2019 BillPay PAYMENT FOR TRANS 949450 -$0,99 $51.34
949450 6/24/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $52.33
948155 6/24/2019 BillPay PAYMENT FOR TRANS 948154 -$13.62 $52.33
948154 6/24/2019 Bill $13.62 $13.62 Commissary : COMMISSARY 6/24/2019 REF:2345 $65.95
946412 6/23/2019 BillPay PAYMENT FOR TRANS 946411 -$0.99 $65.95
946411 6/23/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $66.94
945720 6/23/2019 BillPay PAYMENT FOR TRANS 945719 -$0.99 $66.94
945719 6/23/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $67.93
944066 6/22/2019 BillPay PAYMENT FOR TRANS 944065 -$0.99 $67.93
944065 6/22/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $68.92
943914 6/22/2019 BillPay PAYMENT FOR TRANS 943913 -$0.99 $68.92
Printed 11/25/2019 Tulsa County Jail Page 8 of 11
Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 12 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

 

ICE J9H2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance
943913 6/22/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $69.91
943708 6/22/2019 __ BillPay PAYMENT FOR TRANS 943707 -$0.99 $69.91
943707 6/22/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $70.90
941865 6/21/2019 BillPay PAYMENT FOR TRANS 941864 -$6.00 $70.90
941864 6/21/2019 Bill $6.00 $6.00 Phone Debit Time : Phone time ordered through the Phone $76.90
System
938031 6/20/2019 __— BillPay PAYMENT FOR TRANS 938030 -$0.99 $76.90
938030 6/20/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $77.89
934785 6/19/2019 BillPay PAYMENT FOR TRANS 934784 -$0.99 $77.89
934784 6/19/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $78.88
932898 6/18/2019 BillPay PAYMENT FOR TRANS 932897 -$0.99 $78.88
932897 6/18/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $79.87
931888 6/18/2019 BillPay PAYMENT FOR TRANS 931887 -$8.19 $79.87
931887 6/18/2019 Bill $8.19 $8.19 Commissary : COMMISSARY 6/18/2019 REF:2301 $88.06
929201 6/17/2019 BillPay PAYMENT FOR TRANS 929200 -$0.99 $88.06
929200 6/17/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $89.05
927360 6/17/2019 BillPay PAYMENT FOR TRANS 927359 -$0.99 $89.05
927359 6/17/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $90.04
926650 6/16/2019 _— BillPay PAYMENT FOR TRANS 926649 -$0.99 $90.04
926649 6/16/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $91.03
Printed 11/25/2019 Tulsa County Jail Page 9 of 11
Case 4:19-cv-00660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 13 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

ICE J9H2
Main Balance: $0.26
Receipt Date Type Bill Bill Comment Adjust Main
Amount Collect Balance

926505 6/16/2019 BillPay PAYMENT FOR TRANS 926504 -$0.99 $91.03
926504 6/16/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $92.02
924679 6/15/2019 BillPay PAYMENT FOR TRANS 924678 -$0.99 $92.02
924678 6/15/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $93.01
924397 6/15/2019 ‘BillPay PAYMENT FOR TRANS 924396 -$0.99 $93.01
924396 6/15/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $94.00
923998 6/15/2019 BillPay PAYMENT FOR TRANS 923997 -$0.99 $94.00
923997 6/15/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $94.99
922785 6/14/2019 BillPay PAYMENT FOR TRANS 922784 -$0.99 $94.99
922784 6/14/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $95.98
921900 6/14/2019 BillPay PAYMENT FOR TRANS 921899 -$0.99 $95.98
921899 6/14/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $96.97
911094 6/11/2019 BillPay PAYMENT FOR TRANS 911093 -$22.93 $96.97
911093 6/11/2019 Bill $22.93 $22.93 Commissary : COMMISSARY 6/11/2019 REF:2254 $119.90
889008 6/4/2019 BillPay PAYMENT FOR TRANS 889007 -$15.13 $119.90
889007 6/4/2019 Bill $15.13 $15.13 Commissary : COMMISSARY 6/4/2019 REF:2207 $135.03
826293 5/14/2019 BillPay PAYMENT FOR TRANS 826292 -$11.29 $135.03
826292 5/14/2019 Bill $11.29 $11.29 Commissary : COMMISSARY 5/14/2019 REF:2064 $146.32
815023 5/10/2019 BillPay PAYMENT FOR TRANS 815022 -$5.59 $146.32
815022 5/10/2019 Bill $5.59 $5.59 Commissary : COMMISSARY 5/10/2019 REF:2041 $151.91

 

Printed 11/25/2019

Tulsa County Jail

Page 10 of 11
Case 4:19-cv-O0660-CVE-FHM Document 2 Filed in USDC ND/OK on 12/05/19 Page 14 of 14

1262024 : CABELLO ACUNA, REINALDO

 

 

 

 

ICE JOH 2
Main Balance: $0.26

Receipt Date Type Bill Bill Comment Adjust Main

Amount Collect Balance
805805 5/7/2019 BillPay PAYMENT FOR TRANS 805804 -$1.94 $151.91
805804 5/7/2019 Bill $1.94 $1.94 Commissary : COMMISSARY 5/7/2019 REF:2010 $153.85
774281 4/26/2019 BillPay PAYMENT FOR TRANS 774280 -$16.82 $153.85
774280 4/26/2019 Bill $16.82 $16.82 Commissary : COMMISSARY 4/26/2019 REF:1923 $170.67
771746 4/25/2019 BillPay PAYMENT FOR TRANS 771745 -$0.99 $170.67
771745 4/25/2019 Bill $0.99 $0.99 Gold Pass Fees : Time Product Charge $171.66
760218 4/22/2019 BillPay PAYMENT FOR TRANS 760217 -$15.30 $171.66
760217 4/22/2019 Bill $15.30 $15.30 Commissary : COMMISSARY 4/22/2019 REF:1876 $186.96
758037 4/21/2019 BillPay PAYMENT FOR TRANS 758036 -$11.00 $186.96
758036 4/21/2019 Bill $11.00 $11.00 ae Debit Time : Phone time ordered through the Phone $197.96

ystem
754762 4/19/2019 Add Check# 22597 $197.96 $197.96
RECEIVED AT INTAKE

754739 4/19/2019 Open OPENING ACCOUNT $0.00 $0.00

 

Printed 11/25/2019

Tulsa County Jail

Page 11 of 11
